COURT OF APPEALS OF VIRGINIA


Present:   Judges Benton, Coleman and Willis


CHARLES CITY COUNTY PUBLIC WORKS AND
 VIRGINIA MUNICIPAL GROUP
 SELF-INSURANCE ASSOCIATION,
 VML INSURANCE PROGRAMS                        MEMORANDUM OPINION *
                                                   PER CURIAM
v.   Record No. 2729-96-2                       FEBRUARY 25, 1997

JOHN THOMAS WILLIAMS, JR.


         FROM THE VIRGINIA WORKERS' COMPENSATION COMMISSION
           (Ralph L. Whitt, Jr.; Mark M. Caldwell, III;
           Sands, Anderson, Marks & Miller, on brief),
           for appellants.

           (Charles A. Gavin; White, Blackburn & Conte,
           P.C., on brief), for appellee.



     Charles City County Public Works and its insurer

(hereinafter collectively referred to as "employer") contend that

the Workers' Compensation Commission erred in (1) finding that

John Thomas Williams, Jr. proved that he sustained an injury by

accident arising out of his employment on February 2, 1996; and

(2) reversing the deputy commissioner's credibility

determination.   Upon reviewing the record and the briefs of the

parties, we conclude that this appeal is without merit.

Accordingly, we summarily affirm the commission's decision.     Rule

5A:27.




     *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
                                  I.

        A finding by the commission that an injury did or did not

arise out of the employment is a mixed finding of law and fact

and is properly reviewable on appeal.       Jones v. Colonial

Williamsburg Found., 8 Va. App. 432, 434, 382 S.E.2d 300, 301

(1989).    The phrase "arising out of" refers to the origin or

cause of the injury.     County of Chesterfield v. Johnson, 237 Va.
180, 183, 376 S.E.2d 73, 74 (1989).      To prevail, the employee

must "show that the conditions of the workplace . . . caused the

injury."     Plumb Rite Plumbing Serv. v. Barbour, 8 Va. App. 482,

484, 382 S.E.2d 305, 306 (1989).       "'[C]ontortions of the body' to

perform a job task is a hazard of the workplace."       Grove v.

Allied Signal, Inc., 15 Va. App. 17, 22, 421 S.E.2d 32, 35 (1992)

(citation omitted).

        On appeal, we view the evidence in the light most favorable

to the prevailing party below.     R.G. Moore Bldg. Corp. v.

Mullins, 10 Va. App. 211, 212, 390 S.E.2d 788, 788 (1990).         Based

on evidence in the record, the commission found that Williams was

positioned under a desk when he reached up in an awkward position

to hand his supervisor a heater cover and felt a "pop" in his

back.    The commission found that shortly after the "pop,"

Williams attempted to rise and felt excruciating pain, which he

immediately reported to his employer.      The commission also found

that Dr. Irby's report provided the causal connection between the

injury that Williams suffered and the surgery.      In rendering its



                                 - 2 -
decision, the commission "reviewed the transcript, the recorded

statement, and the medical records."

     The commission, in its role as fact finder, was entitled to

accept Williams' testimony and Dr. Irby's opinion.    Williams'

testimony, and Dr. Irby's opinion, constitute credible evidence

to support the commission's findings.    Williams' employment

required that he assume an awkward position under the desk,

remove the heater cover, hand it to his co-worker, and then

extricate himself from his position under the desk.    This

evidence established that Williams' injury was causally connected

to the manner in which he was required to perform his work and

flowed from his employment as a rational consequence.    Factual

findings made by the commission will be upheld on appeal if

supported by credible evidence.     James v. Capitol Steel Constr.

Co., 8 Va. App. 512, 515, 382 S.E.2d 487, 488 (1989).    "The fact

that there is contrary evidence in the record is of no

consequence if there is credible evidence to support the

commission's finding."   Wagner Enters., Inc. v. Brooks, 12 Va.

App. 890, 894, 407 S.E.2d 32, 35 (1991).

                                  II.

     Employer contends that the full commission arbitrarily

overturned the deputy commissioner's credibility determination

and failed to articulate a sufficient basis for its conclusion.

That argument lacks merit.
          The principle set forth in [Goodyear Tire &
          Rubber Co. v.] Pierce[, 5 Va. App. 374, 383,
          363 S.E.2d 433, 438 (1987),] does not make



                               - 3 -
           the deputy commissioner's credibility
           findings unreviewable by the commission.
           Rather, it merely requires the commission to
           articulate its reasons for reversing a
           specific credibility determination of the
           deputy commissioner when that determination
           is based upon a recorded observation of
           demeanor or appearance of a witness. In
           short, the rule in Pierce prevents the
           commission from arbitrarily disregarding an
           explicit credibility finding of the deputy
           commissioner.


Bullion Hollow Enters., Inc. v. Lane, 14 Va. App. 725, 729, 418
S.E.2d 904, 907 (1992).
     Upon a review of the deputy commissioner's decision, we do

not find a "specific recorded observation" concerning any

witness' demeanor or appearance related to a credibility

determination.   The deputy commissioner merely concluded from the

evidence before him that Williams had not met his burden of

proof.   "Absent a specific, recorded observation regarding the

behavior, demeanor or appearance of [the witnesses], the

commission had no duty to explain its reasons for . . .

[accepting Williams' version of events]."   Id.   Moreover, the

commission's opinion clearly shows that it weighed all of the

evidence, including the recorded statement, the medical records,

and the witnesses' testimony in rendering its decision.

     For these reasons, we affirm the commission's decision.
                                         Affirmed.




                               - 4 -